Citation Nr: 9917517	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
penetrating shrapnel wounds with fractures of the 3rd, 4th, 
and 5th metatarsals, cuboid, and calcaneus bones of the right 
foot, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to November 
1945, when he was discharged on account of disability 
involving his right foot.

This appeal has been before the Board of Veterans' Appeals 
(Board) previously in April 1997, when it was remanded for 
additional evidentiary and procedural development.  It has 
now been returned to the Board for appellate review.

In written argument, the veteran's representative requests 
that the veteran's service-connected right foot disability be 
considered for an increased rating under the extra-schedular 
provision set forth in 38 C.F.R. § 3.321(b)(1) (1998).  The 
representative also argues that the original 1945 rating 
decision which assigned a 20 percent disability rating for 
the right foot disability involved clear and unmistakable 
error.  These claims have been neither procedurally prepared 
nor certified for appellate review and are referred to the RO 
for initial consideration and appropriate action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board observes that upon remand, the RO has 
conscientiously completed almost all the evidentiary 
development requested by the Board in the previous remand.  

However, a review of the record convinces the Board that an 
informed and equitable decision cannot yet be reached as 
there remain several evidentiary and procedural deficiencies 
apparent in the record.

The veteran's service medical records document the original 
injury to his right foot.  He was injured in Belgium in 
January 1945 when he stepped on a landmine.  The explosion 
caused multiple fractures in the foot, muscle damage, and 
nerve injury.  Service connection was granted for "gunshot 
wound with fracture, 3rd, 4th, and 5th metatarsals, cuboid and 
calcaneus bones," effective upon his discharge from service.  
A 20 percent disability rating was assigned to reflect a 
moderately severe injury to the foot and has been in effect 
since that time.  Under governing regulation, a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951 (1998).  The 
20 percent rating is thus protected at that level.

Ever since the original grant of service connection the RO 
has evaluated the veteran's right foot disability under a 
generic, catch-all Diagnostic Code, which provides criteria 
for rating "other foot injuries."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5284 is located in 
that portion of the rating schedule which provides for rating 
disabilities of the musculoskeletal system.  In the Board's 
April 1997 remand, the RO was instructed to explicitly 
consider the factors regarding the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma which are enumerated in 38 C.F.R. 
§ 4.56.  A review of the rating decision and Supplemental 
Statement of the Case issued subsequent to the Board's remand 
reveals that the RO has not considered the provisions of 
38 C.F.R. § 4.56, at least not in any explicit sense which 
would allow for appellate review.

Governing regulation dictates that great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  38 C.F.R. § 4.27 
(1998).  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board notes that 
in assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. § 
4.14 (1998) must be considered.  In other words, while 
several diagnostic codes may apply in the instant case, "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In assigning the proper rating, VA must seek to accurately 
reflect the actual level of impairment arising from a 
disability.  "The critical element [in determining whether 
appellant's disabilities may be rated separately] is [whether 
any] of the symptomatology for any one of these . . . 
conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

Because medical evidence contained in the claims file 
indicates that the veteran likely continues to have muscle 
injury residuals from the original explosion (see VA 
examination report dated in May 1950) and possible nerve 
injury residuals (see VA neurological examination report 
dated in August 1997), the Board is of the opinion that 
additional medical examinations are necessary to quantify the 
amount of current muscle and nerve damage which are residuals 
of the original inservice injury, rather than his 
superimposed diabetes mellitus.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify any additional 
health care providers who may possess 
records of his treatment in support of 
his claims on appeal.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify the current extent of 
disability involving Muscle Group X which 
is a result of the inservice combat 
injury.  The claims file, copies of the 
previous and amended criteria for rating 
muscle injuries, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

Any further indicated special studies 
should be conducted.  The examiner is 
requested to separate, as much as 
possible, the residual muscle damage from 
the original inservice injury from the 
effects of currently-shown diabetes 
mellitus and hypertension, providing a 
complete description of each.  The 
complete rationale for all opinions 
expressed must be set forth in detail.

3.  The veteran should be afforded a VA 
neurological examination by an 
appropriate specialist to identify the 
current extent of nerve impairment 
resulting from the inservice combat 
injury to the right foot.  The claims 
file, copies of the previous and amended 
criteria for rating muscle wounds, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be conducted.  The examiner is requested 
to separate, as much as possible, the 
residual muscle damage from the original 
inservice injury from the effects of 
currently-shown diabetes mellitus and 
hypertension, providing a complete 
description of each.  The complete 
rationale for all opinions expressed must 
be set forth in detail.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 278 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for the shrapnel 
wound residuals of the right foot, and a 
total disability rating for compensation 
purposes on the basis of individual 
unemployability.  

In adjudicating the claim for entitlement 
to an increased rating for residuals of 
injury to the right foot, the RO should 
explicitly consider whether separate 
ratings for injury to muscle group X and 
the damage to the peripheral nerves in 
the right foot are warranted.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  
In so doing, medical evidence as to the 
proportion of muscle and nerve damage 
resulting from service-connected and 
nonservice-connected disability must be 
explicitly considered.  The resulting 
rating(s) should be fully explained to 
facilitate appellate review.  The RO 
should apply the criteria referable to 
rating muscle wounds, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome is warranted.  The veteran 
need take no action unless otherwise notified by the RO.  
However, while this case is in remand status, the veteran is 
free to submit additional evidence and argument on the 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


